Order entered May 18, 2015




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01079-CR

                           HENRY ANDRE WINZER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                         Trial Court Cause No. 14-00334-422-F

                                             ORDER
       The State’s motion to extend the time in which to file its brief is GRANTED. The brief

is deemed timely filed as of May 18, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE